16

17

18

19

20

21

22

24

25

26

27

28

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

UNITED STATES OF AMERICA,

Plaintiff,
VS.
QUINCY STEWART,
Defendant.

 

 

 

 

Defendant Quincy Stewart has filed a motion seeking the appointment of counsel in light
of the new United States Supreme Court authority, Rehaifv. United States, _U.S.__, 139 S.Ct
2191 (June 21, 2019). ECF No. 67. Given the nature of the relief requested, I exercise my
discretion under the provisions of the Criminal Justice Act, 18 U.S.C. § 3006A(a)(1) and (c), grant
the motion (ECF No. 67), and appoint the Office of the Federal Public Defender for the District
of Nevada to represent Mr. Stewart for the limited purpose of determining whether there is a basis

for him to seek relief pursuant to Rehaif.

DATED: August 28, 2019

CASE NO.: 2:17-cr-00125-APG-NJK
ORDER APPOINTING COUNSEL

[ECF NO. 67]

G2—

 

UNITED STATES DISTRICT JUDGE

 
